

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 10, 2007, by and among Janel World Trade, Ltd., a Nevada
corporation (the “Company”) and each Holder of shares of Series A Convertible
Preferred Stock (the “A Shares”) of the Company pursuant to a Securities
Purchase Agreement, dated as of the date hereof, by and between each Investor
and the Company (the “SPA”).
 
The Underlying Shares shall have the registration rights as set forth herein.
 
The Company and the Investors hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Term Sheet shall have the meanings given such terms in the Term
Sheet. As used in this Agreement, the following terms shall have the following
meanings:
 
“Certificate of Designation” means the Certificate of Designation for the A
Shares.
 
“Closing Date” means the date of the closing of the Financing.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the Company’s common stock par value $0.001 per share.
 
“Conversion Shares” means all shares of Common Stock issuable upon conversion of
the A Shares.
 
“Dividend Shares” means any shares of Common Stock issuable as dividend payments
in respect of the A Shares as provided in the Certificate of Designation
(including the Conversion Shares if dividend payments are made in A Shares).
 
“Effectiveness Period” shall mean from the date hereof until the earlier to
occur of the date when all Registrable Securities covered by a Registration
Statement either (a) have been sold pursuant to a Registration Statement or an
exemption from the registration requirements of the Securities Act, and (b)
pursuant to a written opinion of Company counsel acceptable to the Company’s
transfer agent and the legal counsel for the Holders, may be sold pursuant to
Rule 144(k).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities (including any permitted assignee).
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Investor” shall mean each purchaser of A Shares pursuant to the SPA.
 


--------------------------------------------------------------------------------



 
“Investors” shall mean, collectively, each Investor.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Mandatory Effectiveness Date” means, with respect to the Mandatory Registration
Statement required to be filed pursuant to Section 2(a) of this Agreement.
 
“Mandatory Filing Date” shall have the meaning set forth in Section 2(a).
 
“Mandatory Registration Date” shall have the meaning set forth in Section 2(a).
 
“Mandatory Registration Statement” shall have the meaning set forth in
Section 2(a).
 
“Offering” means the sale by the Company of the A Shares pursuant to the SPA.
 
“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Conversion Registrable Securities or
Exchange Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
 
“Registrable Securities” means (i) the Underlying Shares, (ii) Dividend Shares;
and (iii) any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization, anti-dilution adjustment or
similar event with respect to the foregoing or in connection with any provisions
of the Certificate of Designation.
 
“Registration Statement” means any registration statement required to be filed
hereunder (which, at the Company's option, may be an existing registration
statement of the Company previously filed with the Commission, but not declared
effective), including (in each case) the Prospectus, amendments and supplements
to the registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the registration statement.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 

-2-

--------------------------------------------------------------------------------



 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stated Value” shall have the meaning set forth in the Certificate of
Designation.
 
“Trading Day” means (a) a day on which the Common Stock is traded on a Trading
Market, or (b) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting price); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (a), and
(b) hereof, then Trading Day shall mean a Business Day;
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market or the Nasdaq SmallCap Market.
 
2. Registration.
 
(a) Mandatory Registration. On the date nine (9) months from the date of the
initial closing of the Offering (the “Mandatory Registration Date”), the Company
shall file with the Commission a Registration Statement (the “Mandatory
Registration Statement”), covering the resale of all of the Registrable
Securities for an offering to be made on a continuous basis pursuant to
Rule 415. The Mandatory Registration Statement required hereunder shall be on
Form S-1, Form SB-2 or Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-1, Form SB-2 or Form
S-3, in which case the Mandatory Registration Statement shall be on another
appropriate form in accordance herewith). The Mandatory Registration Statement
required hereunder shall contain the Plan of Distribution, attached hereto as
Annex A (which may be modified to respond to comments, if any, received from the
Commission staff). The Company shall cause the Mandatory Registration Statement
to become effective, no later than ninety (90) days after the Mandatory Filing
Date (the “”Mandatory Effectiveness Date”), and remain effective as provided
herein. The Company shall use its best efforts to cause the Mandatory
Registration Statement to be declared effective under the Securities Act and
shall keep the Mandatory Registration Statement continuously effective under the
Securities Act for the entire Effectiveness Period.
 
(b) Filing Default Damages. If the Mandatory Registration Statement is not filed
on or prior to the Mandatory Filing Date, then the Company shall pay to the
Holders of the Underlying Shares, for each thirty (30) day period of such
failure and until the date a Mandatory Registration Statement is filed or the
Registrable Securities may be sold pursuant to Rule 144(k), whichever comes
first, an amount in cash, as partial liquidated damages and not as a penalty,
equal to two (2%) percent of the Stated Value for each A Share. If the Company
fails to pay any partial liquidated damages pursuant to this Section 2(b) in
full within five (5) days of the date payable, the Company shall pay interest
thereon at a rate of 18% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holders, accruing daily from the
date such partial liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full.
 

-3-

--------------------------------------------------------------------------------





 
(c) Effectiveness, Etc. Default Damages. If the Mandatory Registration Statement
is not declared effective by the Commission on or prior to the Mandatory
Effectiveness Date, or the Commission declares any such Registration Statement
effective, but the Holders of Registrable Securities cannot sell such
Registrable Securities thereunder, for any reason relating to the Company which
is not cured within sixty (60) days after its receipt of written notice of the
reason, then the Company shall pay to the Holder, for each thirty (30) day
period until the Registration Statement is declared effective (or the Holders of
Registrable Securities can sell thereunder, as the case may be), an amount in
cash equal to two (2%) percent of the Stated Value of each A Share.
 
(d) Piggyback Registrations Rights. If, at any time following the date hereof,
and there is not an effective Registration Statement covering the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination at least twenty (20) days prior to the filing of any such
registration statement and shall automatically include in such registration
statement all Registrable Securities; provided, however, that (i) if, at any
time after giving written notice of is intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company determines for any reason not to proceed
with such registration, the Company will be relieved of its obligation to
register any Registrable Securities in connection with such registration, and
(ii) in case of a determination by the Company to delay registration of its
securities, the Company will be permitted to delay the registration of
Registrable Securities for the same period as the delay in registering such
other securities.
 
3. Registration Procedures. In connection with the Company's registration
obligations hereunder, and during the Effectiveness Period, the Company shall:
 
(a) Not less than five (5) business days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to Holders, a draft of the Registration Statement, or any
related Prospectus or any amendment or supplement thereto.
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission staff with respect to the Registration Statement or
any amendment thereto.
 

-4-

--------------------------------------------------------------------------------





 
(c) Notify as promptly as reasonably possible, but no later than three (3)
business days, each Holder of Registrable Securities included in the
Registration Statement: (i) (A) when a Prospectus or any Prospectus supplement
or post-effective amendment to the Registration Statement has been filed,
provided such Holder has previously requested in writing to receive notice of
such filing; (B) when the Commission notifies the Company whether there will be
a “review” of the Registration Statement and whenever the Commission staff
comments in writing on the Registration Statement, provided such Holder has
previously requested in writing to receive notice of such notification; and (C)
when the Registration Statement or any post-effective amendment has become
effective; (ii) of any request by the Commission staff or any other Federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation of
any Proceeding for such purpose; and (v) of the occurrence of any event or
passage of time that makes the financial statements included in the Registration
Statement ineligible for inclusion therein or any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d) Use its best efforts to avoid the issuance of, or if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(e) Promptly deliver to each Holder no later than three (3) business days after
the Effectiveness Date, without charge, two (2) copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto (and, upon the request of the Holder such additional copies
as such Persons may reasonably request in connection with resales by the Holder
of Registrable Securities). The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the Holder in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto, except after the giving of
any notice pursuant to Section 3(c).
 
(f) Prior to any resale of Registrable Securities by a Holder, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 

-5-

--------------------------------------------------------------------------------





 
(g) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(h) Use its best efforts to comply with all applicable rules and regulations of
the Commission relating to the registration of the Registrable Securities
pursuant to the Registration Statement or otherwise.
 
(i) The Company agrees that the Selling Shareholder Questionnaire attached
hereto as Exhibit A, satisfies all of the information required to be provided by
each Holder in connection with the Registration Statement. The Company shall not
be required to include any Holder that does not complete, date and execute a
Selling Shareholder Questionnaire.
 
(j) The Company shall either (a) cause all the Registrable Securities covered by
a Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (b) secure designation and quotation of all the
Registrable Securities covered by the Registration Statement on the Nasdaq
National Market or the Nasdaq SmallCap Market, or, (c) if the Company is
unsuccessful in satisfying the preceding clauses (a) or (b), the Company shall
secure the inclusion for quotation on The American Stock Exchange, Inc. or if it
is unable to, the NASD Bulletin Board for such Registrable Securities and,
without limiting the generality of the foregoing, to arrange for at least two
(2) market makers to register with the National Association of Securities
Dealers, Inc. (“NASD”) as such with respect to such Registrable Securities.
Notwithstanding the requirements of Sections 3(j) (a) through (c) above, the
Company may cause all Company securities and the Registrable Securities covered
by a Registration Statement to be listed on the London Stock Exchange
Alternative Investment Market (“AIM”). The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(j).
 
(k) The Company covenants that it shall file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC. thereunder so long as the Holder owns any Registrable
Securities, but in no event longer than two (2) years; provided, however, the
Company may delay any such filing but only pursuant to Rule 12b-25 under the
Exchange Act, and the Company shall take such further reasonable action as the
Holder may reasonably request (including, without limitation, promptly obtaining
any required legal opinions from Company counsel necessary to effect the sale of
Registrable Securities under Rule 144 and paying the related fees and expenses
of such counsel), all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the Commission. Moreover, if
Company securities are listed on the AIM, it shall file all reports required to
be filed pursuant to the applicable law, rules and regulations applying to
companies whose securities are listed on the AIM. Upon the request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.
 

-6-

--------------------------------------------------------------------------------





 
4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement, other than fees and expenses of counsel or any other advisor retained
by the Holders and discounts and commissions with respect to the sale of any
Registrable Securities by the Holders. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Trading Market on which the Common Stock
is then listed for trading, and (B) in compliance with applicable state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.
 
5. Indemnification
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, agents and employees of it, each Person who controls the
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (including the cost
(including without limitation, reasonable attorneys’ fees) and expenses relating
to an Indemnified Party’s actions to enforce the provisions of this Section 5)
(collectively, “Losses”), as incurred, to the extent arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished (or in the case of an
omission, not furnished) in writing to the Company by or on behalf of such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(b),
or (3) the failure of the Holder to deliver a prospectus prior to the
confirmation of a sale. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.
 

-7-

--------------------------------------------------------------------------------





 
(b) Indemnification by Holder. The Holder shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based upon: (x) the Holder's failure to comply with the prospectus
delivery requirements of the Securities Act or (y) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished (or in the case of an omission, not furnished) in
writing by or on behalf of such Holder to the Company specifically for inclusion
in the Registration Statement or such Prospectus or (ii) to the extent that (1)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished (or in the case of an omission, not furnished) in writing
to the Company by or on behalf of such Holder expressly for use therein, or to
the extent that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto, or (2) in the
case of an occurrence of an event of the type specified in Section 3(c)(ii)-(v),
the use by such Holder of an outdated or defective Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of the Advice contemplated in
Section 6(b), or (3) the failure of the Holder to deliver a Prospectus prior to
the confirmation of a sale. In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the Subscription
Amount paid by the Holder in the Purchase Agreement.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
materially prejudiced the Indemnifying Party.
 

-8-

--------------------------------------------------------------------------------





 
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of one separate counsel for all Indemnified
Parties in any matters related on a factual basis shall be at the expense of the
Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding affected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
 
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten (10)
Trading Days of written notice thereof to the Indemnifying Party; provided, that
the Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is not entitled to indemnification hereunder, determined based
upon the relative faults of the parties.
 
(d) Contribution. If a claim for indemnification under Section 5(a) or Section
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 

-9-

--------------------------------------------------------------------------------





 
6. Miscellaneous.
 
(a) Compliance. The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Holder of
the then outstanding Registrable Securities.
 
(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the Trading Day following the date of
delivery to the courier service, if sent by nationally recognized overnight
courier service, (ii) the third Trading Day following the date of mailing, if
sent by first-class, registered or certified mail, postage prepaid, (iii) the
Trading Day following transmission by electronic mail with receipt confirmed or
acknowledged, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
delivered and addressed as set forth in the Purchase Agreement or to such other
address as shall be designated in writing from time to time by a party hereto.
 
(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder.
 
(e) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(f) Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the internal laws of the State of New York without regard to
the conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements.
 

-10-

--------------------------------------------------------------------------------





 
(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 


[Remainder of page intentionally left blank]
 
 

-11-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

 
 

 
JANEL WORLD TRADE, LTD.
             
By:
     
Name: James N. Jannello
   
Title: Executive Vice President and
 
 
Chief Executive Officer





 

-12-

--------------------------------------------------------------------------------



INVESTOR’S SIGNATURE PAGE








NAME REDACTED

   
By:
/s/NAME REDACTED
 
Name: NAME REDACTED
 
Title: Chief Operating Officer
Address: Address Redacted



Facsimile Number: Number Redacted 

 

-13-

--------------------------------------------------------------------------------




ANNEX A
 
Plan of Distribution




The Selling Stockholders and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker/dealer
solicits purchasers;

 

 
·
block trades in which the broker/dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker/dealer as principal and resale by the broker/dealer for
its account;

 

 
·
an exchange distribution in accordance with the Rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
settlement of short sales;

 

 
·
broker/dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
a combination of any such methods of sale; and

 

 
·
any other method permitted pursuant to applicable law.

 


 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker/dealers engaged by the Selling Stockholders may arrange for other
brokers/dealers to participate in sales. Broker/dealers may receive commissions
from the Selling Stockholders (or, if any broker/dealer acts as agent for the
purchaser of shares, from the purchaser) in amounts to be negotiated. The
Selling Stockholders do not expect these commissions to exceed what is customary
in the types of transactions involved.
 


--------------------------------------------------------------------------------





 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933 amending the list of
Selling Stockholders to include the pledgee, transferee or other successors in
interest as Selling Stockholders under this prospectus.
 
The Selling Stockholders and any broker/dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker/dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions under the
Securities Act. The Selling Stockholders have informed the Company that it does
not have any agreement or understanding, directly or indirectly, with any person
to distribute the Common Stock.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 

2

--------------------------------------------------------------------------------



 
EXHIBIT A
 
SELLING STOCKHOLDER QUESTIONNAIRE




Janel World Trade






Ladies and Gentlemen:


I acknowledge that I am a holder of securities of Janel World Trade, Ltd. (the
“Company”). I understand that I will be named as a selling stockholder in the
prospectus that forms a part of the registration statement on Form S-1 (or other
applicable form) that the Company will file with the Securities and Exchange
Commission to register under the Securities Act of 1933, as amended, the
securities I expect to sell. The Company will use the information that I provide
in this Questionnaire to ensure the accuracy of the registration statement and
the prospectus.


 Please answer every question.
If the answer to any question is “none” or “not applicable,” please so state.



1. Name. Type or print your name exactly as it should appear in the Registration
Statement.



--------------------------------------------------------------------------------



2.  Manner of Ownership of Shares:
 
Individual _______ Community Property ________  Tenants in Common _______


Joint Tenants with Rights of Survivorship ________  Corporate ________
 
Partnership ______ Trust ________ Other ___________________________




3.
Contact Information. Provide the address, telephone number and fax number where
you can be reached during business hours.

 


Address:
 
   
Phone:
 
Fax:
 


4.
Relationship with the Company. Describe the nature of any position, office or
other material relationship you have had with the Company during the past three
years.

 

3

--------------------------------------------------------------------------------





 
 
 
 
 
 
5.
Organizational Structure. Please indicate or (if applicable) describe how you
are organized.

(a) Are you a natural person?
(if so, please mark the box and skip to Question 5)
¨ Yes ¨ No
(b) Are you a reporting company under the 1934 Act?
(if so, please mark the box and skip to Question 5)
¨ Yes ¨ No
(c) Are you a majority-owned subsidiary of a reporting company under the 1934
Act?
(if so, please mark the box and skip to Question 5)
 
¨ Yes ¨ No
(d) Are you a registered investment fund under the 1940 Act?
(if so, please mark the box and skip to Question 5)
¨ Yes ¨ No



If you have answered "no" to all of the foregoing questions, please describe:
(i) the exact legal description of your entity (e.g., corporation, partnership,
limited liability company, etc.); (ii) whether the legal entity so described is
managed by another entity and the exact legal description of such entity (repeat
this step until the last entity described is managed by a person or persons,
each of whom is described in any one of (a) through (d) above), (iii) the names
of each person or persons having voting and investment control over the
Company's securities that the entity owns (e.g., director(s), general
partner(s), managing member(s), etc.).
 
Legal Description of Entity: 
     
Name of Entity(ies) Managing Such Entity (if any):
   
 
 
 
 
 
Name of Entity(ies) Managing such Entity(ies)
(if any): 
   
 
 
 
 
 
Name(s) of Natural Persons Having Voting or Investment
 
Control Over the Shares Held by such Entity(ies):
   
 
 
 
 
 
 
 
 


4

--------------------------------------------------------------------------------



 


6.
Ownership of the Company’s Securities. This question covers your beneficial
ownership of the Company’s securities. Please consult the Appendix A to this
Questionnaire for information as to the meaning of “beneficial ownership.” State
the number of shares of the Company’s common stock that you beneficially owned
as of the date this Questionnaire is signed:

 


No. of Shares of
Stock______________________________________________________________________________
 
 
7. Acquisition of Shares. Please describe below the manner in which you acquired
your shares of Common Stock of the Company including, but not limited to, the
date, the name and address of the seller(s), the purchase price and pursuant to
which documents (the “Acquisition Documents”). Please forward such documents
used to acquire your shares as provided below.
 
8.
Plan of Distribution. I have reviewed the proposed “Plan of Distribution”
attached to this Registration Rights Agreement as Annex A, and agree that the
statements contained therein reflect my intended method(s) of distribution or,
to the extent these statements are inaccurate or incomplete, I have communicated
in writing to one of the parties listed above my signature to any changes to the
proposed “Plan of Distribution” that are required to make these statements
accurate and complete. ¨ (Please check the box if you have made any changes to
Appendix B)

 
9.
Reliance on Responses. I acknowledge and agree that the Company and its legal
counsel shall be entitled to rely on my responses in this Questionnaire in all
matters pertaining to the registration statement and the sale of any shares of
common stock of the Company pursuant to the registration statement.

 
10.
NASD. The National Association of Securities Dealers, Inc. (“NASD”) may request,
in connection with their review of the Registration Statement and Prospectus
under the Securities Act of 1933, as amended, that the Company inform them of
the names of all persons who purchased securities from the Company, together
with any affiliations with the NASD of such purchasers. In order to aid the
Company in responding to such request, the undersigned furnishes the following
information:



PART A: DETERMINATION OF RESTRICTED PERSON STATUS:


Please check all appropriate categories.


The undersigned is:


___ (i) a broker-dealer;



   
___
(ii) an officer, director, general partner, associated person1  or employee of a
broker-dealer (other than a limited business broker-dealer)2;

 

--------------------------------------------------------------------------------

  1  A person “associated with” a broker-dealer includes any natural person
engaged in the investment banking or securities business who is directly or
indirectly controlling or controlled by a broker-dealer, any partner, director,
officer or sole proprietor of a broker-dealer.
2  A limited business broker-dealer is any broker-dealer whose authorization to
engage in the securities business is limited solely to the purchase and sale of
investment company/variable contracts securities and direct participation
program securities.

5

--------------------------------------------------------------------------------






   
___
(iii) an agent of a broker-dealer (other than a limited business broker-dealer)
that is engaged in the investment banking or securities business;




   
___
(iv)  an immediate family member3  of a person described in (ii) or (iii) above.
Under certain circumstances, if the undersigned checks this category, he/she/it
may be able to participate in New Issue investments. The Company may request
additional information in order to determine the eligibility of the undersigned
under this Restricted Person category;




 
 
___
(v)  a finder or any person acting in a fiduciary capacity to a managing
underwriter, including, but not limited to, attorneys, accountants and financial
consultants;




   
___
(vi)  a person who has authority to buy or sell securities for a bank, savings
and loan institution, insurance company, investment company, investment advisor
or collective investment account4 (including a private investment vehicle such
as a hedge fund or an offshore fund); 

 



   
___
(vii)  an immediate family member of a person described in (v) or (vi) above who
materially supports5, or receives material support from, the undersigned;

 



   
___
(viii)  a person listed or required to be listed in Schedule A, B or C of a Form
BD (other than with respect to a limited business broker-dealer), except persons
whose listing on Schedule A, B or C is related to a person identified by an
ownership code of less than 10% on Schedule A;




 
 
___
(ix)  a person that (A) directly or indirectly owns 10% or more of a public
reporting company listed, or required to be listed, in Schedule A of a Form BD
or (B) directly or indirectly owns 25% or more of a public reporting company
listed, or required to be listed in Schedule B of a Form BD, in each case (A) or
(B), other than a reporting company that is listed on a national securities
exchange or is traded on the Nasdaq National Market, or other than with respect
to a limited business broker/dealer;




   
___
(x)  an immediate family member of a person described in (viii) or (ix) above.
Under certain circumstances, if the undersigned places a check next to this
category, he/she/it may be able to participate in New Issue investments. The
Company may request additional information in order to determine the eligibility
of the undersigned under this Restricted Person category;




   
___
(xi)  any entity (including a corporation, partnership, limited liability
company, trust or other entity) in which any person or persons listed in (i)-(x)
above has a beneficial interest6; or

 

___
None of the above categories apply and the undersigned is eligible to
participate in New Issue securities.

 
 
3The term "Immediate family" includes the investor’s: (i) parents, (ii)
mother-in-law or father-in-law. (iii) husband or wife, (iv) brother or sister,
(v) brother-in-law or sister-in-law, (vi) son-in-law or daughter-in-law, (vii)
children, and (viii) any other person who is supported, directly or indirectly,
to a material extent by an officer, director, general partner, employee, agent
of a broker-dealer or person associated with a broker-dealer.


4A "collective investment account" is any hedge fund, investment corporation, or
any other collective investment vehicle that is engaged primarily in the
purchase and/or sale of securities. investment clubs (groups of individuals who
pool their money to invest in stock or other securities and who are collectively
responsible for making investment decisions) and family investment vehicles
(legal entities that are beneficially owned solely by immediate family members
(as defined above)) are not considered collective investment accounts.
 
5The term “material” support” means directly or indirectly providing more than
25% of a person’s income in the prior calendar year or living in the same
household with a member of one’s Immediate family.


6  The term ‘beneficial interest” means any economic interest such as the right
to share in gains or losses. The receipt of a management or performance based
fee for operating a collective investment account, or other fee for acting in a
fiduciary capacity, is not considered a beneficial interest in the account;
however, if such fee is subsequently invested into the account (as a deferred
fee arrangement or otherwise), it is considered a beneficial interest in that
account.

6

--------------------------------------------------------------------------------







PART B: DETERMINATION OF EXEMPTED ENTITY STATUS:


The undersigned is:



   
___
(i)  a publicly-traded entity (other than a broker-dealer or an affiliate of a
broker-dealer, where such broker-dealer is authorized to engage in the public
offering of New Issues either as a selling group member or underwriter) that is
listed on a national securities exchange or traded on the Nasdaq National Market
or is a foreign issuer whose securities meet the quantitative designation
criteria for listing on a national securities exchange or trading on the Nasdaq
National Market;




   
____
(ii)  an investment company registered under the Investment Company Act of 1940,
as amended;




   
____
(iii)  a corporation, partnership, limited liability company, trust or any other
entity (including a private investment vehicle such as a hedge fund or an
offshore fund, or a broker-dealer organized as an investment partnership) and



 
(A) the beneficial interests of Restricted Persons do not exceed in the
aggregate 10% of such entity; or

(B) such entity limits participation by Restricted Persons to not more than 10%
of the profits and losses of New Issues;


____ (iv) an investment company organized under the laws of a foreign
jurisdiction and


(A) the investment company is listed on a foreign exchange or authorized for
sale to the public by a foreign regulatory authority; and


(B) no person owning more than 5% of the shares of the investment company is a
Restricted Person;



   
____
(v) (A) an employee benefits plan under the U.S. Employee Retirement Income
Security Act of 1974, as amended, that is qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”) and such plan is not
sponsored solely by a broker-dealer, (B) a state or municipal government
benefits plan that is subject to state and/or municipal regulation or (C) a
church plan under Section 414(e) of the Code;



___ (vi) a tax exempt charitable organization under Section 501(c)(3) of the
Code;



   
___
(vii) a common trust fund or similar fund as described in Section
3(a)(12)(A)(iii) of the Securities Exchange Act of 1934, as amended, and the
Company



(A) has investments from 1,000 or more accounts, and


(B) does not limit beneficial interests in the Company principally to trust
accounts of Restricted Persons; or


___ (viii) an insurance company general, separate or investment account, and


(A) the account is funded by premiums from 1,000 or more policyholders, or, if a
general account, the insurance company has 1,000 or more policyholders, and


(B) the insurance company does not limit the policyholders whose premiums are
used to fund the account principally to Restricted Persons, or, if a general
account, the insurance company does not limit its policyholders principally to
Restricted Persons.

7

--------------------------------------------------------------------------------







Please acknowledge that your answers to the foregoing questions are true and
correct to the best of your information and belief by signing and dating this
Questionnaire where indicated below. Please return the completed executed
questionnaire via fax to ___________ at ( )-____-   as soon as possible.


If at any time you discover that your answer to a question was inaccurate, or if
any event occurring after your completion hereof would require a change in your
answer to any questions, please immediately contact ________________ at
( )-____-  .






 


Date:
    , 200__
         
 
(Print name of selling stockholder)
     
By:
         
(Signature)
     
Name:
         
(Print name)
     
Title:
 

 



 
8

--------------------------------------------------------------------------------

 
APPENDIX A


1.
Definition of “Beneficial Ownership”




 
(a)
A “Beneficial Owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares:




 
(1)
Voting power which includes the power to vote, or to direct the voting of, such
security; and/or




 
(2)
Investment power which includes the power to dispose, or direct the disposition
of, such security.



Please note that either voting power or investment power, or both, is sufficient
for you to be considered the beneficial owner of shares.



 
(b)
Any person who, directly or indirectly, creates or uses a trust, proxy, power of
attorney, pooling arrangement or any other contract, arrangement or device with
the purpose or effect of divesting such person of beneficial ownership of a
security or preventing the vesting of such beneficial ownership as part of a
plan or scheme to evade the reporting requirements of the federal securities
acts shall be deemed to be the beneficial owner of such security.




 
(c)
Notwithstanding the provisions of paragraph (a), a person is deemed to be the
“beneficial owner” of a security, if that person has the right to acquire
beneficial ownership of such security within 60 days, including but not limited
to any right to acquire: (A) through the exercise of any option, warrant or
right; (B) through the conversion of a security; (C) pursuant to the power to
revoke a trust, discretionary account or similar arrangement; or (D) pursuant to
the automatic termination of a trust, discretionary account or similar
arrangement; provided, however, any person who acquires a security or power
specified in paragraphs (A), (B) or (C) above, with the purpose or effect of
changing or influencing the control of the issuer, or in connection with or as a
participant in any transaction having such purpose or effect, immediately upon
such acquisition shall be deemed to be the beneficial owner of the securities
which may be acquired through the exercise or conversion of such security or
power.

 








 